255 P.3d 692 (2011)
2011 UT App 131
LEHI CITY, Plaintiff and Appellee,
v.
Saundra YOUNG, Defendant and Appellant.
No. 20110139-CA.
Court of Appeals of Utah.
April 28, 2011.
Saundra Young, Lehi, Appellant Pro Se.
John A. Boden, Lehi, for Appellee.
Before Judges ORME, ROTH, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Saundra Young appeals her class B misdemeanor convictions. This appeal is before *693 the court on a sua sponte motion for summary disposition based upon lack of jurisdiction. We dismiss the appeal for lack of jurisdiction.
¶ 2 Utah Code section 78A-7-118 provides that when a justice court decision is appealed to the district court for a trial de novo, "[t]he decision of the district court is final and may not be appealed unless the district court rules on the constitutionality of a statute or ordinance." Utah Code Ann. § 78A-7-118(7) (2008). Absent a ruling on the constitutionality of a statute or ordinance, the decision of the district court is final and this court lacks jurisdiction to consider an appeal therefrom. See State v. Hinson, 966 P.2d 273, 277 (Utah Ct.App.1998).
¶ 3 Young was convicted of class B misdemeanors in the Lehi City Justice Court. Young appealed the justice court's decision to the district court for a de novo trial pursuant to Utah Code section 78A-7-118(1). See Utah Code Ann. § 78A-7-118(1). On January 14, 2011, the district court granted Lehi City's motion to dismiss the de novo appeal. The district court did not rule on the constitutionality of a statute or ordinance. Thus, this court lacks jurisdiction to consider Young's appeal. See Hinson, 966 P.2d at 277. When a court lacks jurisdiction, it "retains only the authority to dismiss the action." Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989).
¶ 4 Accordingly, the appeal is dismissed for lack of jurisdiction.